t c memo united_states tax_court richard t and catherine l lites petitioners v commissioner of internal revenue respondent docket no 19906-03l filed date robert e mckenzie and kathleen m lach for petitioners thomas d yang for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioners seek review of an appeals_office determination sustaining a proposed levy unless otherwise indicated section references are to the internal_revenue_code as amended findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when they petitioned the court petitioners resided in homewood illinois background petitioner husband hereinafter richard is the primary wage earner for petitioners’ family of four petitioner wife hereinafter catherine has had very limited work experience at the time of trial petitioners’ children were and years old until richard worked as a municipal_bonds salesman at various investment banking firms in chicago illinois according to his testimony he was a very very good salesman and in the early 1990s made tremendous amounts of money at some point due to changes in the financial services industry his income began to fall in at age richard went into business with a friend providing management consulting and training services before making this job change he had been earning about dollar_figure a year by his earnings had dropped to dollar_figure in date richard had quintuple bypass surgery he was unable to return to work until date he worked only about weeks that year earning dollar_figure he did not return to work full time until date when he took a job with a_trust company he was terminated from that position in date he did not secure full-time employment again until date making about dollar_figure per month as of the time of trial richard was earning about dollar_figure per month ie about the same as before his job change after his job change richard began liquidating his individual_retirement_account ira between and he took out dollar_figure in early distributions he used these ira_distributions partly to cover living_expenses and partly for things such as making payments of about dollar_figure per month on a recreational boat in petitioners refinanced their residence and used the dollar_figure proceeds principally to pay off credit card debts and federal tax returns petitioners’ federal_income_tax return was due after extensions on date petitioners filed it on date petitioners’ federal_income_tax return was due after extensions on date petitioners filed it on date richard withdrew dollar_figure from his ira in dollar_figure in and dollar_figure in he elected to have federal income taxes withheld in the amounts of dollar_figure and dollar_figure respectively from the and withdrawals but not from the withdrawal richard testified that he had continued making payments on the boat until some months before the trial in this case petitioners’ and returns reported amounts due but included no remittances petitioners made no estimated_tax payments with respect to their and tax years respondent assessed the amounts reported on petitioners’ returns plus statutory additions to tax as follows year tax sec additions to tax sec sec_6651 a dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number petitioners’ default on installment_agreement on date petitioners entered into an installment_agreement to pay their income_tax_liability throughout they made sporadic payments totaling dollar_figure before defaulting proposed collection action on date respondent issued petitioners a final notice_of_intent_to_levy and notice of your right to a hearing the final notice with respect to their income_tax liabilities for and the final notice showed that petitioners owed the following tax_liabilities year amount due on return dollar_figure dollar_figure statutory additions dollar_figure dollar_figure total dollar_figure dollar_figure in response petitioners timely filed a form request for collection_due_process_hearing petitioners requested abatement of the statutory additions on the basis of reasonable_cause and further requested an offer-in-compromise or in the alternative an installment_agreement appeals officer’s conclusions during the appeals process the parties conducted a hearing through written correspondence and telephone conversations as requested petitioners submitted a completed form 433-a collection information statement for wage earners and self- employed individuals on the form 433-a petitioners listed their assets and included an analysis showing total gross monthly income of dollar_figure including dollar_figure wages for catherine and total monthly living_expenses of dollar_figure on the basis of this analysis petitioners initially requested an installment_agreement whereby they would pay dollar_figure per month the appeals officer rejected this offer by letter to petitioners’ counsel dated date the appeals officer stated that on the basis of the financial information petitioners had submitted she had determined that petitioners had excess monthly income of dollar_figure per month the letter also stated that the appeals officer had determined that petitioners would need to pay dollar_figure per month if they wished to enter into an installment_agreement the letter further stated this amount would allow the liabilities to be paid in full prior to the time mr lites would be expected to retire and there would be no requirement that the collection statute expiration date csed be extended petitioners increased their installment_agreement offer to dollar_figure per month the appeals officer also rejected this offer in a letter to petitioners’ counsel dated date the appeals officer stated regarding your request for an installment_agreement of dollar_figure mo i do not feel the amount requested is adequate based on mr lites’ age health concerns and the likelihood that he could retire prior to full payment i do not feel that it would be in the best interest of the taxpayer or the government to accept this amount if mr lites were to retire pincite it is extremely unlikely that mrs lites would be able to maintain this agreement based on what appears to be limited work experience in addition the taxpayers would be required to extend the collection statute expiration date csed to at least the year it is my opinion that the granting of an installment_agreement in the amount requested would place an undue burden on both of the taxpayers when the liabilities can be paid in full by if the taxpayers were to enter into an agreement in the amount indicated in my letter of date based on this discussion i will be unable to honor your request for the agreement in the amount of dollar_figure mo if the taxpayers do not wish to accept an installment_agreement for dollar_figure mo please advise me no later than date in her date letter the appeals officer agreed to abate the sec_6651 addition_to_tax for failure to timely file for the appeals officer declined to consider petitioners’ request to abate the sec_6651 addition_to_tax for on the ground that petitioners had presented no information explaining why the return was not filed timely in her letter the appeals officer stated that she would be unable to recommend abating the sec_6651 addition_to_tax for failure to pay for either or for several reasons because petitioners had presented no evidence to support their claim that richard’s heart surgery had diminished his mental ability to function at his business because petitioners had failed to submit evidence that the funds taken from their savings were used for living_expenses and because petitioners had not shown ordinary care and prudence with respect to the requirement to make estimated_tax payments shortly after receiving this letter petitioners proposed an installment_agreement of dollar_figure per month apparently the appeals officer rejected this counteroffer the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination dated date sustaining the proposed levy and denying petitioners’ request for an installment_agreement the notice_of_determination refers to the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination states as its summary of determination simply that based on all information available the proposed collection enforcement action is appropriate in this case an attachment to the notice_of_determination however states that the appeals officer had recommended abating the sec_6651 addition_to_tax for failure to timely file for respondent’s proposed continued and adopts the appeals officer’s reasons for rejecting petitioners’ initial installment_agreement proposal of dollar_figure per month and subsequent proposal of dollar_figure per month the notice_of_determination states in part the appeals officer reviewed previous and subsequent information submitted by the representative and determined that at a minimum you have excess available income of dollar_figure mo the appeals officer sent your representative a letter dated date advising that consideration was given to your age and health issues and it wa sec_4 continued findings_of_fact number states in part the notice_of_determination recommended abatement of the failure to timely file penalty with respect to petitioners’ income_tax_liability the transcripts of petitioners’ account as included in the record do not appear to reflect any abatement of the sec_6651 addition_to_tax for we treat respondent’s proposed finding of fact as a concession that the sec_6651 addition_to_tax for should be abated if it has not been already the notice_of_determination does not specifically address petitioner’s counteroffer of an installment_agreement of dollar_figure per month or the reasons why it was rejected the notice_of_determination does address however what was apparently a later- in-time proposal that is not otherwise alluded to in the record your representative contacted the appeals officer by telephone on date and stated that you were willing to increase the monthly amount to dollar_figure or dollar_figure mo the appeals officer advised that it would not be in the best interest of the government to accept this amount because you have not demonstrated that you are attempting to avoid balance due returns by increasing your withholding however since the appeals officer had not required that the withholding be increased the installment_agreement would only be granted in the amount of dollar_figure mo determined that an installment_agreement would be granted in the amount of dollar_figure mo because this amount was available monthly in addition payment of this monthly amount would ensure that the liabilities would be paid in full prior to the expected retirement date of mr lites and there would be no requirement for extension of the collection statute expiration date csed this determination was also contingent upon whether there was no balance due on the return that is due to be filed by date opinion if a person fails to pay any federal_income_tax liability within days of notice_and_demand the secretary is authorized to collect the tax by levy on the person’s property sec_6331 first however the person must be notified of the right to an administrative hearing sec_6330 if one is requested the administrative hearing is before the appeals_office of the internal_revenue_service sec_6330 at the hearing the person may generally raise any relevant issue relating to the unpaid tax or the proposed levy the person may also challenge the existence or amount of the underlying tax_liability if the person received no statutory_notice_of_deficiency or otherwise had no opportunity to dispute the tax_liability sec_6330 and b in addition the person may raise at the hearing offers of collection alternatives which may include among other things an installment_agreement or offer_in_compromise sec_6330 in making a determination the appeals officer is required to take into consideration issues properly raised the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 within days after the appeals_office issues a notice_of_determination the person may appeal the determination to the tax_court if we have jurisdiction over the underlying tax_liability sec_6330 as we do in the instant case for purposes of these provisions underlying tax_liability includes additions to tax 115_tc_329 de novo review of additions to tax in this proceeding petitioners seek abatement of the sec_6651 additions to tax for late filing and of the sec_6651 additions to tax for failure to pay petitioners were issued no notice_of_deficiency and have otherwise had no opportunity to dispute the underlying tax_liability accordingly petitioners may challenge the additions to tax see sec_6330 118_tc_22 respondent has conceded that the section at trial and on brief petitioners have made no argument and presented no evidence concerning the sec_6654 additions to tax for failure to pay estimated income_tax we consider petitioners to have conceded the sec_6654 additions to tax see 91_tc_524 a addition_to_tax for late filing should be abated for petitioner’s tax_year we review de novo whether petitioners are liable for the remaining additions to tax under sec_6651 see downing v commissioner supra pincite sec_6651 addition_to_tax for late filing for sec_6651 imposes an addition_to_tax for failure_to_file a return by the prescribed date taking into account any extension of time for filing unless it is shown that the failure is due to reasonable_cause and not due to willful neglect a showing of reasonable_cause requires petitioners to demonstrate they exercised ordinary business care and prudence but were nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs for illness to constitute reasonable_cause for failure_to_file petitioners must show that the surgery so incapacitated richard that they could not file their return on time petitioners contend that richard’s cardiac surgery in date and consequent employment hiatus constitute reasonable_cause for petitioners’ failure to timely file their return petitioners do not assert and the record does not indicate that richard’s illness would have prevented catherine from tending to petitioners’ filing obligations moreover petitioners’ tax_return was due after extensions on date--about years and months after richard’s cardiac surgery and well after he had returned to work full time moreover petitioners’ tax_return which was due_date only about months after richard’s cardiac surgery was timely filed on date we are not persuaded that richard’s health problems prevented petitioners from filing their tax_return on time see eg ramirez v commissioner tcmemo_2005_179 we conclude that petitioners are liable for the sec_6651 addition_to_tax for failure to timely file their federal_income_tax return for tax_year sec_6651 addition_to_tax for failure to pay sec_6651 imposes an addition_to_tax for failure to pay the amount of taxes shown on a return on or before the date prescribed taking into account any extension of time for filing unless it is shown that the failure is due to reasonable_cause and not due to willful neglect a taxpayer has reasonable_cause for failure to timely pay a tax if the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date thus for example a taxpayer who incurs lavish_or_extravagant living_expenses in an amount such we further note that petitioners’ forms application_for additional extension of time to file u s individual_income_tax_return did not assert richard’s illness or purported resultant financial distress as a reason requiring an additional extension for or that the remainder of his assets and anticipated income will be insufficient to pay his tax has not exercised ordinary business care and prudence in providing for the payment of his tax_liability a taxpayer will be considered to have exercised ordinary business care and prudence if he made reasonable efforts to conserve sufficient assets in marketable form to satisfy his tax_liability and nevertheless was unable to pay all or a portion of the tax when it became due sec_301 c proced admin regs petitioners contend that richard was unable to return to his former level of productivity after his surgery thus limiting his ability to work and earn income richard however did return to employment in date and earned dollar_figure in wages--almost as much as he had earned in the year before his surgery when asked on direct examination why petitioners had not paid their and taxes richard did not mention his illness instead he spoke at length about changes in the financial services industry that had made it a long steady climb for him to regain his former income-earning potential from through richard withdrew about dollar_figure from his ira in petitioners refinanced their residential mortgage taking out dollar_figure in proceeds petitioners have not shown that they attempted to conserve these or other assets to meet their tax obligations or that they curtailed unnecessary expenses to the contrary as richard conceded at trial i pretty much did not curtail things i also used some dollars for some frivolous things for example richard testified that he continued until some months before trial to make payments of about dollar_figure per month on a recreational boat we conclude that petitioners are liable for the sec_6651 additions to tax for failure to pay the amounts shown on their federal_income_tax returns for and installment_agreement on brief petitioners argue that the appeals officer abused her discretion in rejecting their installment_agreement proposals they requested an installment_agreement whereby they would pay dollar_figure per month in full discharge of their tax_liabilities we review this matter for abuse_of_discretion see 123_tc_1 affd 412_f3d_819 7th cir an abuse_of_discretion occurs when respondent takes action that is arbitrary or capricious lacks sound basis in law or is not justifiable in light of the facts and circumstances 91_tc_1079 pursuant to sec_6159 as in effect during the period covering the administrative proceedings in this case the in their request for an administrative hearing petitioners requested an offer_in_compromise based on doubt as to collectability and in the alternative an installment_agreement in the administrative hearing however petitioners pursued only an installment_agreement consequently the appeals officer did not consider petitioners’ eligibility for an offer_in_compromise in this court_proceeding petitioners have not argued that they should be entitled to an offer_in_compromise secretary was authorized to enter into installment agreements with any taxpayer to satisfy liability for payment of any_tax in installment payments if the secretary determines that such agreement will facilitate collection of such liability the applicable regulations contemplated that an installment_agreement would require the taxpayer to make scheduled periodic_payments until the tax_liability is fully paid sec_301_6159-1 proced admin regs respondent generally has the discretion in the american_jobs_creation_act_of_2004 ajca publaw_108_357 118_stat_1418 congress amended sec_6159 to authorize the secretary to enter into installment agreements under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability the amendment is effective for installment agreements entered into on or after date ajca sec_843 the legislative_history describes the reason for this amendment as follows the committee believes that clarifying that the irs is authorized to enter into installment agreements with taxpayers that do not provide for full payment of the taxpayer’s liability over the life of the agreement will improve effective tax_administration the committee recognizes that some taxpayers are unable or unwilling to enter into a realistic offer-in- compromise the committee believes that these taxpayers should be encouraged to make partial payments toward resolving their tax_liability and that providing for partial payment installment agreements will help facilitate this h rept pincite to accept or reject an installment_agreement proposed by a taxpayerdollar_figure sec_301_6159-1 proced admin regs eligibility for an installment_agreement is based on the taxpayer’s current financial condition internal_revenue_manual i r m sec_5 effective date in requesting an installment_agreement a taxpayer must provide specific information including a proposed monthly payment or other periodic_payment amount i r m sec_5 effective date the amount of the taxpayer’s payment depends on his or her ability to pay i r m sec_5 effective date for an installment_agreement to be approved a taxpayer must be in compliance with all filing_requirements i r m sec_5 effective date at the time of the administrative process in this case the internal_revenue_service generally limited the length of installment agreements to the 10-year statutory collection_period as provided in sec_6502 except in instances when a reasonable extension of the statutory period for collection will allow an agreement to be accepted i r m sec_5 effective date extensions were limited to no more as an exception to this general_rule sec_6159 requires the commissioner to enter into installment agreements in certain circumstances generally involving tax_liabilities of less than dollar_figure not presented by the instant case see sec_6159 than years plus up to year to account for changes in the agreement such as payment skips interest rate changes etc i r m sec_5 effective date dollar_figure petitioners initially requested an installment_agreement that would require them to pay dollar_figure per month having submitted a form 433-a that indicated they had dollar_figure excess monthly income after taking into account monthly living_expenses after the appeals officer rejected this proposal petitioners counter- offered first proposing to pay dollar_figure per month and then proposing to pay dollar_figure per month the notice_of_determination addresses--and rejects--petitioners’ proposals to pay dollar_figure per month and dollar_figure per month but does not expressly address petitioners’ proposal to pay dollar_figure per monthdollar_figure current internal_revenue_service policy is to extend the collection statute expiration date only in conjunction with partial payment installment agreements and only in certain situations i r m sec_5 effective date as previously noted the notice_of_determination refers to an apparently last-in-time proposal by petitioners to pay dollar_figure to dollar_figure per month the notice_of_determination indicates that the dollar_figure to dollar_figure per month offer was rejected because petitioners had failed to show that they were currently making adequate withholdings at the same time however the notice_of_determination acknowledges that the appeals officer had not required that the withholding be increased and concludes that an installment_agreement would be granted only in the amount of dollar_figure per month such reasoning strikes us as a nonsequitur it is not apparent why petitioners’ failure to increase their tax withholding should doom their offer when that had not been made a precondition for an installment_agreement or indeed why it should be a precondition for petitioners’ offer but not for the appeals office’s counteroffer continued the notice_of_determination adopts the appeals officer’s finding that petitioners had excess monthly income of dollar_figure the record does not reveal the basis for this finding we need not linger long over this matter however for on brief respondent concedes that petitioners’ monthly income and expenses were identical to the amounts listed on their form 433-adollar_figure effectively then respondent has conceded that petitioners’ excess monthly income was dollar_figure rather than dollar_figure as found by the appeals officer respondent argues that the notice_of_determination should be sustained however because petitioners’ installment_agreement offers exceeded what petitioners could afford respondent states on brief petitioners’ overall financial situation indicated that they would be unable to comply with their proposed installment_agreement until their liabilities are paid in full we are confused and perplexed by respondent’s position in the first instance by respondent’s admission petitioners had continued neither party has addressed this aspect of the notice_of_determination in this proceeding petitioners seek a dollar_figure per month installment_agreement they have not complained about and respondent has not sought to defend the appeals_office determination regarding any dollar_figure to dollar_figure per month proposal consequently we give this matter no further consideration citing petitioners’ form 433-a respondent proposes as a finding of fact as of date petitioners sic then current monthly wage income was dollar_figure and their then current total monthly living_expenses was sic dollar_figure available excess monthly income of dollar_figure which would have more than covered their offer of dollar_figure per month moreover the internal_revenue_manual does not appear to contemplate rejecting an installment_agreement merely because the taxpayer has offered more than the commissioner believes the taxpayer can afforddollar_figure finally and most fundamentally respondent’s position on brief conflicts directly with the rationale articulated in the notice_of_determination the appeals_office rejected petitioners’ installment_agreement proposals largely on the basis that petitioners could afford to pay much more than they had offered now apparently respondent seeks to defend this action on the opposite ground that petitioners could not afford to pay as much as they had offered respondent cannot have it both ways the finding that petitioners could afford to pay dollar_figure per month appears central to the decision in the notice_of_determination to reject petitioners’ installment_agreement i r m sec_5 effective date states if an analysis of the taxpayer’s financial condition shows taxpayers cannot pay but they insist on installment agreements amounts proposed will fully pay the bal sic due account s within the collection statute and waiver period if appropriate but the possibility remains that payments cannot be made then prepare a backup form_53 along with the installment_agreement in case of eventual default and termination proposals for instance having found that petitioners have excess monthly income of dollar_figure per month the appeals officer concluded that petitioners’ offers to pay dollar_figure per month and dollar_figure per month and ostensibly their offer to pay dollar_figure per month although the appeals officer’s reasons for rejecting this offer are not explicitly documented in the record would not be in the best interests of either petitioners or the government reasoning that in light of richard’s age and health and other factors petitioners and the government both would be better off if the liabilities were paid off sooner rather than later if however as respondent now asserts petitioners could not afford to pay the lesser amounts that they had offered then it would not appear to serve either petitioners’ or the government’s interests to require petitioners to pay the much higher amount of dollar_figure per month as the appeals_office insisteddollar_figure in addition the appeals officer indicated that petitioners’ payment proposals would require extending the collection statute expiration date to at least the year whereas if petitioners accepted the appeals officer’s offer of a dollar_figure per month installment_agreement the tax_liabilities could be paid in full by the record does not reflect the basis for the appeals officer’s conclusion that accepting petitioners’ installment proposals would require extending the collection statute expiration date to or to what extent this conclusion was meant to apply to petitioners’ offer to pay dollar_figure per month which is not expressly addressed in the appeals officer’s letters or in the notice_of_determination simple math shows that petitioners’ proposal to pay dollar_figure per month would result in total payments of dollar_figure over years considering that petitioners’ unpaid tax_liabilities for and after taking into account respondent’s concession of the sec_6651 addition_to_tax for but without taking into continued as support for the appeals_office decision to reject petitioners’ installment_agreement proposals respondent points to petitioners’ default on a prior installment_agreement granted such a circumstance might appropriately be considered by the appeals_office as a ground for rejecting an installment_agreement proposal see eg 123_tc_1 in the instant case however the appeals_office apparently did not regard petitioners’ prior default as a reason to deny them a new installment_agreement to the contrary it offered petitioners a new installment_agreement of dollar_figure per month notwithstanding their prior default a consideration that played no part in the appeals_office determination--and in fact is controverted by it--cannot provide the basis for sustaining that determinationdollar_figure continued account interest accruals totaled dollar_figure it is not apparent that petitioners’ dollar_figure per month proposal would require extending the 10-year collection statute expiration date at all much less to for similar reasons we do not find persuasive respondent’s argument on brief that the appeals officer’s rejection of petitioners’ installment_agreement should be sustained on the ground that petitioners continued to live beyond their means as petitioners failed to curb their credit card debt we find no indication in the record that such a consideration played any part in the appeals officer’s determinations and we are not persuaded that respondent’s apparent afterthought in this regard suffices to sustain the notice_of_determination in reaching this conclusion we do not mean to suggest that respondent is invariably confined strictly to the four corners of the notice_of_determination or to the evidence compiled during the administrative_proceeding cf continued conclusion the notice_of_determination rejected petitioners’ installment_agreement proposals without expressly referring to petitioners’ dollar_figure per month proposal largely on the basis of a finding that petitioners had excess income of dollar_figure respondent has effectively conceded that this finding was erroneous and thereby inadvertently convinced us that insofar as it relates to petitioners’ proposed installment agreements the notice_of_determination was not justifiable in light of the facts and circumstances accordingly we hold that it was an abuse_of_discretion to issue the notice_of_determination in these circumstances in their petition petitioners request as relief that they be granted an installment_agreement in an amount they will reasonably be able to afford on brief petitioners request that a proposed payment plan of dollar_figure per month be accepted to fully address the tax_liability we have no basis however for evaluating the amount petitioners can now reasonably afford or for deciding whether an installment_payment plan of dollar_figure per month--or of any other particular amount--is an appropriate collection alternative in light of petitioners’ current financial condition and circumstances whatever those might be accordingly we believe that it is necessary and productive to continued 123_tc_85 remand this case to the commissioner whom the law authorizes to make installment agreements 117_tc_183 see harrell v commissioner tcmemo_2003_271 concluding that the issuance of a notice_of_determination was an abuse_of_discretion and remanding the matter to the commissioner for the sole purpose of allowing the taxpayer to pursue collection alternatives motion for reconsideration denied tcmemo_2003_312 we shall remand this matter to the commissioner for the sole purpose of reconsidering petitioners’ dollar_figure per month installment_agreement proposal or such other collection alternatives as petitioners might now wish to offer in evaluating any such collection alternatives the commissioner should consider petitioners’ current financial circumstances petitioners’ current paying and filing compliance and any other_relevant_factors the commissioner should also take into account to the extent relevant applicable amendments to sec_6159 which authorize partial payment installment agreements petitioners may not further challenge the imposition of the sec_6651 and additions to tax or raise any new or additional issues beyond offering collection alternatives to reflect the foregoing an appropriate order will be issued
